Citation Nr: 1117295	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  07-14 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel


INTRODUCTION

The Veteran served on active duty from October 1959 to October 1965.  He also apparently had three years of prior unverified active duty service from July 1956 to 1959.

This matter is before the Board of Veterans' Appeals (Board) from a July 2005 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied service connection for tinnitus.

In September 2010 the Board remanded the case to the RO solely for the purpose of affording him a requested personal hearing.  

The Veteran and his friend testified before the undersigned Acting Veterans Law Judge during a Board hearing at the RO in Oakland, California, in January 2011.  The transcript from this hearing has been associated with the claims file.


FINDING OF FACT

The Veteran's current tinnitus is etiologically related to his in-service acoustic trauma.


CONCLUSION OF LAW

The criteria to establish entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his current tinnitus is due to acoustic trauma incurred during active military service.  For the reasons explained below, the Board concurs with the Veteran's contentions and finds that entitlement to service connection for tinnitus is warranted.

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough, but instead there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted on a secondary basis for a disability which is proximately due to or the result of a service-connected disability.  When service connection is established for a secondary condition, the secondary condition shall be considered part of the original condition.  38 C.F.R. § 3.310(a).  

The Veteran contends that he experienced acoustic trauma in service while working as a mechanic on jet turbine engines and through exposure to gunfire and rockets.  Service records show that the Veteran served as a helicopter mechanic.  The Board notes that a July 2005 rating decision granted service connection for bilateral sensorineural hearing loss based on in-service noise exposure.  As such, the Board finds that the Veteran did experience significant noise exposure in service.  Additionally, a June 2005 VA audiology examination report shows that the Veteran has tinnitus.  

Because the record establishes that the Veteran had acoustic trauma during active military service and has current tinnitus, the only remaining question is whether the Veteran's current tinnitus is etiologically related to his active military service period.  In the June 2005 audiology report, the VA audiologist stated that the Veteran did not report tinnitus during the May 2000 or September 2000 VA audiology examinations and service treatment records were negative for complaints of tinnitus, and therefore it was less likely than not that the Veteran's tinnitus was due to his military service.  A January 2007 letter from S.K., M.D., contrarily states that the Veteran has tinnitus, which is secondary to his bilateral hearing loss.

The Board finds that the June 2005 VA examination report has little probative value with respect to the etiology opinion regarding tinnitus because the examiner found the Veteran's current tinnitus to be unrelated to his active military service period solely because of the lack of documentation of reported tinnitus in service and the lack of reporting complaints of tinnitus in May and September 2000 examination reports.  As noted below, the Veteran has credibly testified that he began experiencing tinnitus during his active military service, and that the condition has continued unabated since that time.  See generally Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).  As to his failure to report tinnitus during the 2000 examinations, the Veteran states that he did not know at the time that the symptomatology he was then experiencing of ringing in the ears is a condition that is known as tinnitus, and that if he had been asked whether he was experiencing ringing in his ears at that time he would have replied in the affirmative.  The Board finds this explanation by the Veteran to be eminently reasonable and convincing.  

Turning to the favorable January 2007 opinion from S.K., the Board finds that this opinion may not be solely relied upon to decide the issue on appeal because of the absence of any supporting rationale for the opinion provided.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007).

At the January 2011 hearing, the Veteran testified that he has experienced continuous ringing in his ears since service.  The Veteran's representative, as well as the Veteran himself, clarified that when the VA examiner's asked him if he had tinnitus in May and September 2000 audiology examinations, he did not know what tinnitus was.  Rather, he thought tinnitus was something related to his muscle problems.  As indicated above, the Board finds this explanation to be entirely credible and persuasive.  

The Veteran is competent to report that he has experienced symptoms of ringing in the ears since service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection).  Moreover, the Board finds no reason to question the credibility of his testimony.  Therefore, the Board finds that the Veteran has experienced continuity of tinnitus symptomatology since his period of active military service.  

Based on this finding of continuity of symptomatology, the favorable etiology opinion from S.K., and after resolving the benefit of the doubt in favor of the Veteran under 38 U.S.C.A. § 5107(b), the Board finds that the Veteran's current tinnitus is etiologically related to the acoustic trauma he experienced during active military service and service connection is granted on a direct basis.  

In addition to granting service connection on a direct basis, the favorable medical opinion from S.K. also suggests a medical association between bilateral hearing loss and tinnitus.  Since service connection presently is in effect for bilateral hearing loss due to in-service noise exposure, the Board concludes that entitlement to service connection is also warranted on a secondary basis.  

There is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the full benefits being sought by him are being granted.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  



ORDER

Service connection for tinnitus is granted.




____________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


